Taft J.
This action was to foreclose a mortgage which was-made in 1855 when the ten per cent, interest law was in force. The plaintiff claims payment in gold. Upon the general statement it would appear that the case falls within the ruling of the Supreme Court of the United States, in Hepworth v. Griswold, 8 Wall. 603, by which it was held, that the contracts for the payment of money, made prior to February 25, 1862, when greenbacks were made legal tender, are payable in coin..
*58This decision of the Supreme Court of the United States must control our opinion until it is reconsidered and reversed, or overruled. At least, I should not attempt here to disregard it. That decision has been the subject of much comment, and there seems to be an expectation abroad that it will be overruled by the court which made it. While it stands, however, I must regard it. But it has been suggested that there were facts in this case showing that this original contract of indebtedness has been renewed and changed since the greenbacks were made a legal tender.
If the notes were discounted and paid off by new notes made since 1862, the principle of Hepburn v. Griswold will not apply. This will depend upon the testimony. But I may in this connection remark, that any renewal of the paper which evidenced the debt, might be regarded as recognizing the currency of the United States, when the renewal was made, on the principle of the ease of Milliken v. Whitehead, 49 Me. 527, where it was held, that when the debt of a corporation was renewed, the date of the renewal note must be taken as the time when the indebtedness accrued, so far as concerns the individual liability of the stockholders.